Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 03/18/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, U.S. Patent 6,818,948.
Lin shows the invention as claimed including a semiconductor memory device, comprising:
A substrate 200;
An isolation layer 219 disposed on the substrate 200;

A semiconductor active structure 205 disposed in the trench; and
A floating gate electrode 209 disposed on the semiconductor active structure.
Concerning dependent claim 2, note that the material composition of the semiconductor active structure (N-doped polysilicon) is different than the material composition of the substrate (P-doped silicon, see for example col. 3-lines 23-57).
Regarding dependent claim 4, note that a top width of the semiconductor active structure 205  is greater than a bottom width of the semiconductor active structure (see, for example, fig. 3M).
With respect to dependent claim 6, note that a top surface of the semiconductor active structure 205 is lower than a top surface of the isolation layer 219 in a thickness direction of the substrate (see, for example, fig. 3M).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Patent 6,818,948 in view of Yoo, U.S. Patent 6,744,097.
Lin is applied as above but does not expressly disclose wherein a top width of the trench is greater than the bottom width of the trench. Yoo discloses a floating gate in a trench where the top width of the trench is greater than the bottom width of the trench (see, for example, col. 4-lines 27-43). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the trench in Lin such that the top width of the trench is greater than the bottom of the trench because Yoo shows that a trench having such dimensions is suitable for the intended purpose of housing a floating gate-based memory cell device.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Patent 6,818,948.
Lin is applied as above and additionally discloses wherein the isolation layer comprises at least one isolation block surrounded by the trench, but does not expressly disclose a top width of the at least one isolation block is less than a bottom width of the at least one isolation block. However, a prima facie case of obviousness exists because the configuration of the claimed isolation block is a matter of choice .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Patent 6,818,948 in view of Zhang et al., US 2019/0363096.
Lin is applied as above but does not expressly disclose wherein a top surface of the floating gate electrode and a top surface of the isolation layer are coplanar. Zhang et al. discloses a memory configuration where the top surface of the floating gate electrode 240 and a top surface of the isolation layer 220 are coplanar (see fig. 9 and paragraph 0048). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed isolation/floating gate coplanar configuration in the primary reference of Lin because such a configuration would allow for formation of the overlying control gate having a flat topography which will increase the consistency of the deposition thickness across the layer.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Patent 6,818,948 in view of Hong, U.S. Patent 5,429,970.
Lin is applied as above but does not expressly disclose an etching stop layer disposed between the isolation layer and the substrate, wherein the trench further penetrates through the etching stop layer. Hong discloses a layer of a different type 35 such as ONO that can be used as an etching stop layer between an isolation oxide layer 32 and substrate 10 (see fig. 10). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Lin so as to comprise the claimed dual dielectric configuration because in such a way there is added protection to the underlying substrate.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  the isolation layer comprising a first layer and a second layer disposed on the first layer, wherein the semiconductor active structure structure directly contacts the first layer and the second layer, as required by dependent claim 9. Note that in U.S. Patent 6,818,948 the semiconductor active structure 205 does not contact the isolation layer

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffman et al., U.S. Patent 6,639,269 discloses a vertical memory cell with the floating gate disposed in a trench (see abstract and fig. 6a). In addition, Lee, U.S. Patent 6,372,564 discloses a floating gate in a V-shaped trench (see abstract and fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



March 26, 2022